376 U.S. 784 (1964)
UNITED FUEL GAS CO.
v.
PUBLIC SERVICE COMMISSION OF WEST VIRGINIA.
No. 527.
Supreme Court of United States.
Decided April 6, 1964.
APPEAL FROM THE SUPREME COURT OF APPEALS OF WEST VIRGINIA.
Albert R. Connelly, Edward S. Pinney, Victor M. Earle III, C. E. Goodwin, John F. Hunt, Jr., Charles C. Wise, Jr. and William C. Hart for appellant.
Robert L. Stewart for appellee.
Solicitor General Cox, Ralph S. Spritzer, Frank I. Goodman, Richard A. Solomon and Howard E. Wahrenbrock for the United States et al., as amici curiae.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.